UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6516


SHAWN DELANO GREGORY,

                  Petitioner – Appellant,

             v.

KATHLEEN BASSETT, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00790-MHL)


Submitted:    August 31, 2009                 Decided:   November 23, 2009


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Susan L. Ferguson, Burbank, California, for Appellant.   Alice
Theresa Armstrong, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Shawn Delano Gregory seeks to appeal the magistrate

judge’s 1 order denying relief on his 28 U.S.C. § 2254 (2006)

petition.         The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue       absent    “a     substantial        showing      of     the    denial     of    a

constitutional         right.”          28    U.S.C.      § 2253(c)(2)       (2006).        A

prisoner          satisfies      this        standard      by      demonstrating         that

reasonable         jurists    would      find      that    any     assessment       of     the

constitutional         claims    by     the    district      court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court       is    likewise    debatable.            See     Miller-El       v.   Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have        independently    reviewed         the    record    and    conclude      that

Gregory has not made the requisite showing. 2                             Accordingly, we




        1
       The parties consented to have the matter conducted by a
magistrate judge, pursuant to 28 U.S.C. § 636(c) (2006) and Fed.
R. Civ. P. 73.
        2
       In reaching the conclusion that Gregory has not met the
standard of issuance of a certificate of appealability, we have
carefully   evaluated  both  the   magistrate  judge’s  primary
conclusion that Gregory’s § 2254 petition was untimely and the
alternative finding that Gregory’s Fourth Amendment rights were
not violated by the search of his residence.   We conclude that
(Continued)
                                               2
deny a certificate of appealability and dismiss the appeal.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




reasonable jurists would not find either holding to be debatable
or wrong.



                                    3